ROBERT P. SMITH, Jr., Judge.
We have carefully considered appellants’ contentions that the judge of industrial claims erred by granting, in 1978, appellee’s petition to modify the compensation order entered in July 1975. There is substantial competent evidence of material changes in appellee’s physical condition, causally related to the original accident, and in other conditions bearing on appellee’s wage earning capacity, which justify the modification order. Section 440.28, Florida Statutes (1977).
AFFIRMED.
LARRY G. SMITH and WENTWORTH, JJ., concur.